Title: From George Washington to Christopher Greene, 21 October 1780
From: Washington, George
To: Greene, Christopher


                  
                     
                     Sir
                     Head Quarters near Passaic Falls 21st Octobr 1780
                  
                  I have received your favr of the 14th. I had determined not to
                     march the Levies, attached to your Regiment, to the Army, as their term of
                     service was so nearly expired, and as Count Rochambeau expressed a wish that
                     the Regiment might remain with him, I assured him that it should not be ordered
                     away while he thought it of any service to him. Your stay will therefore depend
                     upon circumstances.
                  As I never wish to inflict a punishment, especially capital, but
                     for the sake of example, and as you seem to think the execution of Windsor Fry
                     not so necessary upon that account, now, as it was before, you have my consent
                     to pardon him. I am Sir Your most obt Servt
                  
                     Go: Washington
                  
               